              Case 4:14-cv-04480-YGR Document 274 Filed 02/20/19 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER R. HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9    P.O. Box 883
      Washington, D.C. 20044
10    Telephone: (202) 514-8095
      Facsimile: (202) 616-8470
11
      Email: christopher.healy@usdoj.gov
12
     Attorneys for Defendants
13
                            IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             )    Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           )
18                                              )
                           v.                   ) DEFENDANTS’ UNOPPOSED
19
                                                ) ADMINISTRATIVE MOTION FOR
20                                              ) AN EXTENSION OF TIME TO
     WILLIAM P. BARR, Attorney                  ) FILE THEIR OPPOSITION TO
21   General of the United States, et al.,      ) PLAINTIFF’S MOTION
22                                              ) CHALLENGING PRIVILEGE
           Defendants.                          ) DESIGNATIONS
23                                              )
                                                ) Hon. Yvonne Gonzalez Rogers
24
            Pursuant to Local Rules 6-3 and 7-11, Defendants hereby move for a four-day extension
25
     of time, from Monday February 25 to Friday, March 1, 2019, to file their opposition to Plaintiffs’
26
     Motion Challenging Defendants’ Privilege Designations, ECF No. 258. The grounds for this
27
     short extension are as follows.
28


                                                     1
              Case 4:14-cv-04480-YGR Document 274 Filed 02/20/19 Page 2 of 3




 1          At the time that the parties were negotiating their proposed schedule to brief this motion,
 2   Defendants advised Plaintiffs’ counsel that in light of the backlog of work that had accumulated
 3   during the government shutdown, a February 25, 2019 deadline already would be very difficult
 4   to meet given the amount of work and level of coordination needed to complete a response.
 5   Since that time, additional factors have set back Defendant’s ability to meet that deadline.
 6          First, the Government’s ability to complete work on their opposition has been hindered
 7   by weather events on two coasts. A large snowstorm in Washington State last week rendered
 8   Defendants’ key client contact for the FBI, who is based in Seattle, unreachable for several days
 9   before a long-planned family trip, and a short extension is needed to complete discussions with
10   that official before the filing date. Another snowstorm in Washington, D.C. on February 20,
11   which resulted in some officials working remotely from home, has also hindered work needed to
12   complete the Government’s opposition.
13          Moreover, in opposing Plaintiff’s motion the Government expects to assert the
14   deliberative process privilege. As this Court is aware, the deliberative process privilege must be
15   asserted by a senior government official, and consequently requires coordination and review at
16   senior levels of responsible government agencies. See Landry v. FDIC, 204 F.3d 1125, 1135
17   (D.C. Cir. 2000). The Government has worked diligently to complete this process, but
18   additional time is needed to coordinate and finalize any deliberative process privilege assertions.
19          For the foregoing reasons, Defendants respectfully request a four-day extension of their
20   deadline to oppose Plaintiffs’ Motion, from Monday, February 25 to Friday, March 1, 2019, and
21   a commensurate extension of Plaintiff’s reply deadline. Twitter’s counsel has indicated to
22   Defendants that they do not object to the Government’s request for a 4 day extension, provided
23   that Twitter is given an extension of 4 days for its reply. Both parties jointly request to maintain
24   the current hearing date of April 2, 2019 at 2:00 p.m.
25   Dated: February 25, 2019                      Respectfully submitted,
26                                                 JOSEPH H. HUNT
27                                                 Assistant Attorney General

28                                                 DAVID L. ANDERSON


                                                      2
              Case 4:14-cv-04480-YGR Document 274 Filed 02/20/19 Page 3 of 3



                                                  United States Attorney
 1
 2                                                ANTHONY J. COPPOLINO
                                                  Deputy Branch Director
 3
                                                   /s/ Christopher R. Healy
 4
 5                                                CHRISTOPHER HEALY
                                                  Trial Attorney, DC Bar No. 219460
 6                                                JULIA A. HEIMAN
 7                                                Senior Counsel
                                                  U.S. Department of Justice
 8                                                Civil Division, Federal Programs Branch
                                                  P.O. Box 883
 9                                                Washington, D.C. 20044
10                                                christopher.healy@usdoj.gov
                                                  Attorneys for Defendants
11
12                                               *****

13          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the facts within the

14   foregoing are true and correct.

15          Executed this 20th day of September, 2018.

16
17
                                                         /s/ Christopher R. Healy
18                                                       CHRISTOPHER R. HEALY
19
20
21
22
23
24
25
26
27
28


                                                     3
              Case 4:14-cv-04480-YGR Document 274-1 Filed 02/20/19 Page 1 of 2



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   ALEX G. TSE
     Acting United States Attorney
 3   ANTHONY J. COPPOLINO
     Deputy Branch Director
 4
     JULIA A. HEIMAN
 5   Senior Counsel
     United States Department of Justice
 6   Civil Division, Federal Programs Branch
 7    P.O. Box 883
      Washington, D.C. 20044
 8    Telephone: (202) 616-8480
      Facsimile: (202) 616-8470
 9    Email: julia.heiman@usdoj.gov
10
     Attorneys for Defendants
11
                                IN THE UNITED STATES DISTRICT COURT
12
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
13   __________________________________________
                                                )
14   TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
15                                              )
           Plaintiff,                           )
16                                              )
                        v.                      )
17                                              )
18   JEFFERSON B. SESSIONS, III, United States  )
           Attorney General, et al.,            )
19                                              )
           Defendants.                          ) [PROPOSED] ORDER
20   __________________________________________)
21
22
23           The Court, having considered Defendants’ Administrative Motion to Extend Time for

24   Defendants to Respond to Plaintiff’s Motion Challenging Privilege Assertions, hereby ORDERS

25   that the Defendants’ Motion is GRANTED. IT IS HEREBY ORDERED the deadlines set forth

26   in the Court’s Order, ECF No. 270, are amended as follows:
27
28

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480-YGR
                                                            1
     [PROPOSED] ORDER
              Case 4:14-cv-04480-YGR Document 274-1 Filed 02/20/19 Page 2 of 2




 1           a. Defendants’ opposition to Twitter’s Privilege Motion shall be due March 1, 2019;
 2
             b. Twitter’s reply in support of its Privilege Motion shall be due March 18, 2019;
 3
 4           c. The hearing on Twitter’s Privilege Motion shall remain set for April 2, 2019, at 2:00
 5   p.m.
 6
 7
 8   IT IS SO ORDERED, this _________ day of _____________, 2018.
 9
10
     Dated: ____________________                          _______________________________________
11
                                                          HON. YVONNE GONZALEZ ROGERS
12                                                        UNITED STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Twitter, Inc. v. Sessions, et al., Case No. 14-cv-4480-YGR
                                                            2
     [PROPOSED] ORDER
